Title: To Thomas Jefferson from William Dunn, 30 March 1807
From: Dunn, William
To: Jefferson, Thomas


                        
                            Honored Sir
                     
                            Liberty Bedford County Virginia March 30th. 1807
                        
                        I hope you will peruse the following lines with Simpithy and compassion and answer the writers petition when
                            I make known to you my deplorable condition. I hope you will have mercy on me and relieve my distresses.
                  I have endeavored
                            to keep up a good character in life, but I have been afflicted with Sickness for two or three years past the effects of
                            which has enthrold me in debt and expect every hour to be plundged in a gloommy prison and there to Stay at the disgresion
                            of a merciless Creditor or extricate myself by takeing the ignomonious oath of insolvency: if you will lend me three
                            hundred dollars this sum will Settle all my debts and deliver me from a deploration Sensation of mind which harrases me
                            day and night. I then can follow my occupation without trouble and in the course of two or three years will be able to
                            reemburse the money. Dear Sir I hope you will have mercy on me and relieve me—I am afraid you will consider me Some
                            wrecked miscreant that is not worthy your notice but I hope not my Situation is dredful and I have no friends or relations
                            that is able to assist me and Dear Sir if you deny me help I am undone lending of me this small Sum will raise me above
                            the frowns of the world and you will not miss it out of your coffers it will raise a poor wretch from the brink of ruin.
                            to an independant Citizen to all but your Honour I hope that A Gentleman in your exalted Station will not expose me to the
                            world if you do not assist me pray commit this letter to the flames. I hope you will not think me pertinent in writing to
                            you this letter although the face of it bares that resemblance Oh in mercy pity me and assist me I am a poor distressed
                            mortal I consider it scarsely worth my while to give you any peticuler account of my friends or relations although in
                            some cases it would assist the petitioner, but in this case it will profit me nothing as they are all Strangers to your
                            Honour my whole dependance is on your mercy and benevolence Dear Sir I Shall considir it one of the greatest favours
                            that ever was bestowed man
                        I hope you will not fail in helping of me for I am Sorely dis and I no not to whom I Shall ply for relief: and here I believ I Shall end my letter I have given you an account of my
                            Situation I Suppose it will not profit me no more by writing further and I t this in the P Office in good hopes of receiving afourable answer
                            in the course of two or three weeks if not I am undone for ever from Your distressed petitioner
                        
                            William Dunn
                     
                        
                        
                            be pleased to take or you trouble write me a letter at all events
                        
                    